DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on May 15, 2020. In the Information Disclosure Statements (IDS) submitted by the Applicants, all the references therein have been considered except those with missing dates. Original claims 1-20 are pending and are subject to restriction/election as discussed below. 

Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I.	Claims 1-10, drawn to a serverless cloud computing platform for generating on-demand company cash forecasts from current financial transactions, the serverless cloud computing platform, classified in CPC class G06Q/40, subclass 06. A utility of this invention is a cash management module configured to determine a cash position for a company based on at least financial transactions and ERP system financial data; and a user interface configured to grant a user access for reviewing one or more cash forecasts. 
	II.	Claims 11-14, drawn to a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to generate a cash flow statement based on a cash position for the company within the last forty-eight hours, classified in CPC class G06Q/40, subclass 06. A utility of this invention is modifying the company cash forecast based on a simulation comprising a plurality of cash forecasts, each cash forecast comprising at least one cash flow stream having a factor; and generating a cash flow statement based on a cash position for the company within the last forty-eight hours. 
	III.	Claims 15-20, drawn to an apparatus for presenting a direct method generated cash forecast, classified in CPC class G06Q/40, subclass 06. A utility of this invention is determining a relationship between historical financial transactions and a cash flow stream for a specific part of a company defined by a forecast model, the forecast model comprising one or more cash flow streams, each cash flow stream comprising one or more factors; and predicting one or more future cash flows for the one or more cash flow streams defined by the forecast model by applying the relationship. 

3.	The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. As is obvious from the steps and features of the three inventions and their separate utility, the inventions are distinct from each other. See MPEP § 806.05(d). 
Restriction for examination purposes as indicated is proper because the inventions are distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the inventions require a different field of search (for example, searching different databases, different electronic resources, and/or employing different search queries) even though they are classified in the same CPC Class/Subclass. 

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

5.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner, 
Art Unit 3695 

March 13, 2022